EXHIBIT 10.37
 
 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
 
PAGE OF PAGES
1
1
2. AMENDMENT/MODIFICATION NO.
00014
3. EFFECTIVE DATE
12/16/2014
4. REQUISITION/PURCHASE REQ. NO.
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
8219
7. ADMINISTERED BY (If other than Item 6) CODE
8219
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA  30341-5539
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA  30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State, and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD #1
LANSING, MI  48906-2933
(√)
9A. AMENDMENT OF SOLICITATION NO.
 
 
9B. DATED (See Item 11)
 
X
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011-42084
CODE                          026489018
FACILITY CODE
 
10B. DATED (See Item 13)
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods: 
(a) By completing Items 8 and 15, and returning  __________  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
N/A
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A.            THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify Authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
X
B.            THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).  FAR
52.232-23 Assignment of Claims (May 2014)
 
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
 
 
D. OTHER (Specify type of modification and authority)
 
 
E. IMPORTANT:
Contractor                                                                      
is not,             is required to sign this document and return             1 
             copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
The purpose of this modification is to incorporate the attached Modification to
Payment Instructions in Notice of Assignment dated December 11, 2014.  The
attached Modification to Payment Instructions in Notice of Assignment supersedes
the previous one dated May 20, 2014.
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF
SIGNER                                                                                    (Type
or print)
 
/s/ Adam Havey, Executive VP
16A. NAME OF CONTRACTING
OFFICER                                                                                                  (Type
or print)
 
Natasha Y. Rowland
15B. CONTRACTOR/OFFEROR
BY  Adam Havey  
(Signature of person authorized to sign)
15C. DATE SIGNED
12/16/14
16B. UNITED STATES OF AMERICA
BY  Natasha Y. Rowland  
(Signature of Contracting Officer)
16C. DATE SIGNED
12/16/2014
NSN
7540-01-152-8070                                                                                                                                                            STANDARD
FORM 30 (REV. 10-83)
Previous edition
unusable                                                                                                                                                            Prescribed
by GSA
FAR (48 CFR) 53.243




--------------------------------------------------------------------------------

[EXECUTION COPY]
MODIFICATION TO PAYMENT INSTRUCTIONS IN NOTICE OF ASSIGNMENT
To:
Christine N. Godfrey
Contracting Officer
Centers for Disease Control and Prevention
Procurement and Grants Office
2920 Brandywine Road
Atlanta, GA 30341-5539
 
Centers for Disease Control and Prevention (FMO)
PO Box 15580
Atlanta, GA 30333-D080



December 11, 2014
Reference is hereby made to (i) Contract No. 200-2011-42084, dated as of
September 30, 2011, entered into between EMERGENT BIODEFENSE OPERATIONS LANSING
LLC, a Delaware limited liability corporation (the "Contractor") and a wholly
owned subsidiary of Emergent BioSolutions Inc. and the Centers for Disease
Control and Prevention, Procurement and Grants Office (the "Contract") to
provide supplies and/or services according to the above referenced Contract,
(ii) that certain Instrument of Assignment of Monies Due and to Become Due,
dated December 11, 2013 assigning payments under the Contract to Bank of
America, N.A., in its capacity as administrative agent (the "Assignee") (DUNS
No. 055169452-0026) (CAGE Code 65LS5) (TIN 94-1687665) under the provisions of
the Assignment of Claims Act of 1940, as amended, 31 U.S.C. § 3727, 41 U.S.C. §
15 and the Federal Acquisition Regulation ("FAR") relating thereto (48 C.F.R.
32.800-32.806), (iii) that certain Notice of Assignment executed by Bank of
America, N.A. and acknowledged by Christine N. Godfrey on January 9, 2014 and
(iv) that certain Modification to Payment Instructions in Notice of Assignment,
dated May 20, 2014.
The undersigned Assignee hereby directs that payments due or to become due under
the Contract from and after the date hereof should be made to the undersigned
Assignee at the following account at PNC Bank as follows:
If by ACH, please remit to:
ABA No.: 054000030
Bank Name: PNC Bank
Acct. No.: [**]
Account Name: Emergent BioSolutions Inc.
Please return to the undersigned, at your earliest convenience, the enclosed
copies of this modification to payment instructions in notice of assignment,
executed by the person acknowledging receipt on behalf of the addressee. Please
distribute a copy of this notice to the appropriate party in the accounts
payable office for your agency.
[Remainder of Page Intentionally Left Blank.]

--------------------------------------------------------------------------------



Very truly yours,
BANK OF AMERICA, N.A., as Administrative Agent Name;
By:  /s/ Erik M.
Truette                                                                                    
Name:  Erik M. Truette
Title: Assistant Vice President

--------------------------------------------------------------------------------



Acknowledgment
The above Modification to Payment Instructions In Notice of Assignment are
hereby acknowledged and agreed.  They were received at on via email December 11,
2014.
/s/ Natasha Y. Rowland                                                      
[Signature]
Contracting Officer                                                      
[Title]
CDC/PGO                                                      
On Behalf of
Natasha Y. Rowland                                                      
Name of Addressee